Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mader et al., cited by applicants.
The reference discloses blends of isotactic polypropylene and ethylene butene copolymers having a 1-butene content of 10-90% (abstract) and in which the dispersed EB phase may have a particle size of 50-400 nm and is 20% by volume of the blend (see the first paragraph on page 843, column 2 and Table 2 and note Table 1 where the EB-10 used has a 1-butene content of 90% to applicants number of significant figures). Note also Table 1 for applicants’ number average molecular weights as in claim 3 and 17. It is assumed that applicants melt index as in claim 4 would be inherent as melt index is a function of molecular weight. Note the second complete paragraph in the second column on page 844 where blends with 58% butene in the EB component are miscible in the melt as in claim 9. Note the section “Melt Blending” on page 839 for the process of production as in claim 14 and those dependent thereon. Regarding claims 10,11,16,18 and 22 it is assumed that applicants and Bates materials have identical characteristics due to the similarity of Bate’s materials and those of the claims. Note the paragraph bridging pages 839 and 840 for production of sheets as in claim 12. Note the first paragraph on page 842 where .
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
10-25-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765